DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1 – 11, 13, 15, 16 are currently pending and subject to examination.

Response to Arguments
In light of the approved terminal disclaimer to obviate the obviousness type double patenting rejection, the previous obviousness type double patenting rejection is hereby withdrawn.  Applicant’s arguments with respect to the art rejection to claims 1 – 11, 13, 15, 16 have been fully considered but they are not persuasive.
Applicant’s Arguments:
Applicant acknowledges that Gomadam describes in [0030] that the user (device) may have several antennas ("... users with very few antennas, preferably only one"), and asserts that Gomadam essentially considers the one-antenna case only. Importantly, the variable "K" cited by the Examiner is not related to a number of antennas, but to a number of users related to a base station (see [0031] "... the antennas of the K users are acquired by measurements made at the transmitter based on pilots sent by the K users in the reverse link"). 
Gomadam is silent concerning how to transmit pilot signals from a user (device) which has more than one antenna.  Consequently, Gomadam cannot and does not teach to receive, at the base station, a signal resulting from transmission of the same uplink pilot signal from each antenna of the at least two antennas of the second device, 
As such, Gomadam fails to disclose or suggest “receiving, at the antenna array of the first device, a signal resulting from transmission of the same uplink pilot signal from each antenna of the at least two antennas of the second device ... determining, at the first device, a first set of first device receiving parameters for the antenna array depending on the received same uplink pilot signal,” as recited by Claim 1. The channel estimate disclosed in [0031] of Gomadam relates to channels between the base station and each of the K users, but not to a channel between the base station and a plurality of antennas of a single user (see [0031] "... channel state information at the transmitter for all the forward-link channels between the N transmit antennas and the antennas of the K users are acquired by measurements made at the transmitter based on pilots sent by the K users in the reverse link.").  Also, in referenced section [0060] of Gomadam, the K users each have one antenna only (see also Fig. 8): "The users simultaneously transmit pilot sequences of length at least K slots. ... using K pilot vectors (one per user) ...". Further it is to be noticed that these pilots are not the same: [0060] "... where all vector have the same power and are orthogonal to each other."
Examiner’s Response:
Examiner respectfully disagrees with this argument as Gomadam discloses in [0029] that the invention is directed to reliably transmitting an information-bearing stream of symbols from multiple antennas, residing at one or more base stations, to potentially large numbers of designated simple mobile receivers, each with typically, one or two antennas and that base-to-mobile channels are estimated by using a reverse (mobile-to-base) channels.  
Gomadam discloses in [0031] - [0032] that TDD reciprocity is assumed, so that the channel state information at the transmitter for all the forward-link channels between the N transmit antennas and the antennas of the K users are acquired by measurements made at the transmitter based on pilots sent by the K users in the reverse link.  
Gomadam further discloses in [0054] that users may have multiple receive antennas, where for Ko users, the kth user has Nr(k) antennas and where the kth actual user has Nr(k) virtual user streams sent to it.
Therefore, the base station is receiving a plurality of K pilot signals and determining the channel state information for each pilot signal, as well as generating a precoding signal for downlink transmission to each receiver in the set of K receivers/pilots based on multi-user MIMO using precoding derived based on two-way channel training, which is similar to the claimed invention.
Zhu discloses in [0022] that even though the descriptions may focus on the single-antenna UE case, they can be directly generalized to the multi-antenna UE case.
Accordingly, Gomadam and Zhu reasonably disclose that that the UE’s may in fact possess multiple antennas, as already acknowledged by the applicant.  
In addition, broadcasting a same uplink pilot signal from each antenna of the at least two antennas of the second device using a single pilot signal resource would have et al., in view of which a new ground of rejection is provided.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 11, 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gomadam et al. (US 20090075686 A1) in view of Zhu et al. (US 20180076881 A1) and Pelletier et al. (US 20120082192 A1).

Regarding claim 1, Gomadam et al. discloses a method (Gomadam et al., FIG. 7) for operating a cellular multiple-input and multiple-output, MIMO, system (Gomadam et al., [0022] wireless communication system for managing sending/receiving information with multiple transmit and receive antennas), the cellular MIMO system comprising a first device (Gomadam et al., FIG. 1, base stations 102) having an antenna array comprising a plurality of antennas (Gomadam et al., [0039] each base station has multiple antennas for communicating with mobile receivers), and a second device (Gomadam et al., FIG. 1, mobile receiver 103) comprising at least two antennas (Gomadam et al., [0022] terminals/mobiles that receive by use of one or several antennas a signal that is sent over multiple transmit antennas), the method comprising: 
broadcasting a same uplink pilot signal from each antenna of the second device using a single pilot signal resource (Gomadam et al., [0031] channel state information at the transmitter [first device] for all the forward-link channels are acquired by measurements made at the transmitter based on pilots sent by the K users [second device] in the reverse link; [0033] each K pilot symbol being transmitted by one of the set of K receivers [second device]; [0060] the users simultaneously transmit pilot sequences of length at least K slots), 
receiving, at the antenna array of the first device, a signal resulting from transmission of the same uplink pilot signal from the antenna of the antennas of the second device (Gomadam et al., [0031] pilots sent by the K users in the reverse link; [0033] the transmitter [first device] estimating channels directly based on received on K pilot symbols), 
determining, at the first device, a first set of first device receiving parameters for the antenna array depending on the received same uplink pilot signal (Gomadam et al., [0031] channel estimates at the transmitter are collectively referred to as channel state information at the transmitter (CSIT), where CSIT is used to generate the precoding method for the downlink transmission; [0060] after obtaining measurements on this pilot transmission, the base station then employs an MMSE or similar channel estimation scheme to obtain an estimate of all base-to-mobile channels from the received pilot sequence). 
Gomadam et al. does not expressly disclose sending from each antenna of the at least two antennas of the second device a corresponding uplink pilot signal of a plurality of uplink pilot signals, wherein the plurality of uplink pilot signals are orthogonal to each other, receiving the plurality of uplink pilot signals at the antenna array of the first device using the first set of first device receiving parameters, and determining, at the first 
Zhu et al., for example, from an analogous field of endeavor (Zhu et al., [0022] for systems based on Orthogonal Frequency Division Multiplexing (OFDM), K single-antenna UEs are multiplexed on the same time-frequency resource through MU-MIMO technology and the same descriptions can be generalized to the multi-antenna UE case; [0026] the BS needs to compute a unique analog precoding matrix WulRF for the UEs to be served in the next period of time first) discloses sending from each antenna of the at least two antennas of the second device a corresponding uplink pilot signal of a plurality of uplink pilot signals (Zhu et al., [0039] with the received pilot signals, each UE estimates the angles of the channel vector and their corresponding gains in the horizontal and vertical dimensions respectively), wherein the plurality of uplink pilot signals are orthogonal to each other (Zhu et al., [0037] a matrix                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                                
                                    h
                                    o
                                    r
                                
                            
                        
                    constructed with the vectors                         
                            
                                
                                    U
                                
                                
                                    k
                                
                                
                                    h
                                    o
                                    r
                                
                            
                        
                     corresponding to the values in dhor. and                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                                
                                    h
                                    o
                                    r
                                
                            
                        
                     is consisted of the orthogonal directions with the dhor largest energy of the channel vectors in the horizontal direction with similar vertical construction), 
receiving the plurality of uplink pilot signals at the antenna array of the first device using the first set of first device receiving parameters (Zhu et al., [0039] the UE feeds back the angles and gains information to the BS through the specific uplink channel), and 
determining, at the first device, for each received uplink pilot signal of the plurality of uplink pilot signals a corresponding second set of first device receiving parameters for the antenna array of a plurality of second sets, depending on the plurality of received orthogonal uplink pilot signals (Zhu et al., [0039] the BS constructs a subspace for each UE with the angles and gains information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending from each antenna of the at least two antennas of the second device a corresponding uplink pilot signal of a plurality of uplink pilot signals, wherein the plurality of uplink pilot signals are orthogonal to each other, receiving the plurality of uplink pilot signals at the antenna array of the first device using the first set of first device receiving parameters, and determining, at the first device, for each received uplink pilot signal of the plurality of uplink pilot signals a corresponding second set of first device receiving parameters for the antenna array of a plurality of second sets, depending on the plurality of received orthogonal uplink pilot signals as taught by Zhu et al. with the system of Gomadam et al. in order to create steering vectors for the multi-antenna UE (Zhu et al., [0039]).
Pelletier et al., for example, from an analogous field of endeavor (Pelletier et al., [0048] a wireless transmit/receive unit (WTRU) may employ multiple-input multiple-output (MIMO) technology where the WTRU may include two or more transmit/receive elements (multiple antennas) for transmitting and receiving wireless signals over the air interface) expressly discloses a same uplink pilot signal Pelletier et al., [0062] a WTRU may transmit two (or more) pilot sequences, (sounding channels or reference signals), via two (or more) antennas, where the pilot sequences may or may not be orthogonal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a same uplink pilot signal from each antenna of the at least two antennas of the second device using a single pilot signal resource as taught by Pelletier et al. with the combined system of Gomadam et al. - Zhu et al. in order to estimate the spatial channel with the pilot sequences to determine the best uplink pre-coding weights to be used at the WTRU (Pelletier et al., [0063]).

Regarding claim 2, Gomadam et al. - Zhu et al. - Pelletier et al. discloses sending via each antenna of the at least two antennas of the second device corresponding uplink payload data (Zhu et al., [0055] after WulRF is determined, for FDD or TDD systems uplink data transmission, the pilots are inserted in the data transmission area of the time-frequency resource), and 
receiving the uplink payload data at the antenna array of the first device using the corresponding second set of first device receiving parameters (Zhu et al., [0055] the BS receives the signals with analog combining matrix WulRF).  The motivation is the same as in claim 1.

et al. - Zhu et al. - Pelletier et al. discloses for at least one second set of first device receiving parameters of the second sets of first device receiving parameters: determining a corresponding set of first device transmission parameters (Gomadam et al., [0059] L pilots with 1 <= L <= K are sent in the forward link using the determined precoder), the corresponding set of first device transmission parameters being configured to focus a downlink signal from the antenna array of the first device to a corresponding antenna of the second device from which the corresponding uplink pilot signal was received (Gomadam et al., [0059] the determined precoder is to provide to the receivers estimates of their effective channels).

Regarding claim 4, Gomadam et al. - Zhu et al. - Pelletier et al. discloses sending from the antenna array of the first device downlink payload data using the corresponding set of first device transmission parameters (Gomadam et al., [0059] the determined precoder is reused for data transmission to all K users).

Regarding claim 5, Gomadam et al. - Zhu et al. - Pelletier et al. discloses sending from the antenna array of the first device a downlink pilot signal using the corresponding set of first device transmission parameters (Gomadam et al., [0047] the two-way training unit causes the transmitter to transmit 1-K downlink pilot symbols during stage 3 of the four-stage precoding formation; [0072] the transmitter sends pilots via the precoder derived for training in the forward link), 
Gomadam et al., [0050] a linear receiver front-end is employed by exploiting channel estimates and relative delay of arrival estimates for each transmit-antenna to receive-antenna channel; [0073] in response to pilot sequence, each receiver obtains estimates of the actual channel coefficients), and 
determining, at the second device, a corresponding set of second device receiving parameters for the corresponding antenna, from which the corresponding uplink pilot signal was emitted, based on the received downlink pilot signal (Gomadam et al., [0073] downlink training schemes are used in which L orthogonal K X 1 pilot vectors are via the precoder determine, and where 1.ltoreq.L.ltoreq.K).

Regarding claim 6, Gomadam et al. - Zhu et al. - Pelletier et al. discloses sending via the antenna array of the first device corresponding downlink payload data using the corresponding set of the first device transmission parameters (Gomadam et al., [0077] the transmitter uses the precoder determined to unicast data to all the users), and 
receiving the downlink payload data at the corresponding antenna of the second device, from which the corresponding uplink pilot signal was emitted, using the set of second device receiving parameters (Gomadam et al., [0077] each user then employs a receiver based on the effective channel estimate it obtained in order to decode its data; [0081] each multi-user MIMO receiver decodes only its own signal).

Regarding claim 7, Gomadam et al. - Zhu et al. - Pelletier et al. discloses for each received uplink pilot signal: selecting, at the first device, a corresponding pre-coding from a predefined codebook (Gomadam et al., [0033] the transmitter transmitting 1 to K pilot symbols using the MU-MIMO precoder to the set of K receivers to enable the K receivers to estimate their respective effective channels), 
pre-coding a corresponding downlink pilot signal and corresponding downlink payload data stream using the corresponding pre-coding (Gomadam et al., [0056] the precoder is computed at the base station based on these estimates and the precoder is used along with pilot symbols for downlink transmission from the base station), 
sending from the antenna array of the first device the pre-coded corresponding downlink pilot signal and corresponding downlink payload data stream (Gomadam et al., [0056] the precoder is used for downlink data transmission by the base station; [0077] the transmitter uses the precoder determined to unicast data to all the users), and 
receiving, at each antenna of the at least two antennas of the second device, each of the pre-coded corresponding downlink pilot signals and corresponding downlink payload data streams (Gomadam et al., [0056] the receiver is used at each receiver, together with the channel estimates obtained; [0077] each user then employs a receiver based on the effective channel estimate it obtained in order to decode its data), and 
separating, in the second device, the corresponding downlink payload data streams based on the corresponding downlink pilot signals and the predefined codebook (Gomadam et al., [0081] each multi-user MIMO receiver decodes only its own signal).

Regarding claim 8, the method for any further second device is not patentably distinct from the method of the first device and is thus rendered obvious as Gomadam et al. - Zhu et al. - Pelletier et al. discloses broadcasting a further same uplink pilot signal (Gomadam et al., [0031] pilots sent by the K users [user devices] in the reverse link include a further second device; [0033] each K pilot symbol being transmitted by one of the set of K receivers [further second device]; [0060] the users simultaneously transmit pilot sequences of length at least K slots) from each antenna of the at least two antennas of the further second device  (Pelletier et al., [0062] a WTRU may transmit two (or more) pilot sequences, (sounding channels or reference signals), via two (or more) antennas, where the pilot sequences may or may not be orthogonal), 
receiving the further same uplink pilot signal from the further second device at the antenna array of the first device (Gomadam et al., [0031] channel state information at the transmitter [first device] for all the forward-link channels between the N transmit antennas and the antennas of the K users are acquired by measurements made at the transmitter based on pilots sent by the K users in the reverse link; [0033] the transmitter [first device] estimating channels directly based on received on K pilot symbols), 
determining, at the first device, a third set of first device receiving parameters for the antenna array depending on the received further same uplink pilot signal (Gomadam et al., [0031] channel estimates at the transmitter are collectively referred to as channel state information at the transmitter (CSIT), where CSIT is used to generate the precoding method for the downlink transmission; [0060] after obtaining measurements on this pilot transmission, the base station then employs an MMSE or similar channel estimation scheme to obtain an estimate of all base-to-mobile channels from the received pilot sequence), 
sending from each antenna of the at least two antennas of the further second device a corresponding uplink pilot signal of the plurality of uplink pilot signals (Zhu et al., [0039] with the received pilot signals, each UE estimates the angles of the channel vector and their corresponding gains in the horizontal and vertical dimensions respectively), 
wherein the corresponding uplink pilot signals are the same as the corresponding uplink pilot signals sent from each antenna of the at least two antennas of the second device and are sent at the same time (Zhu et al., [0022] K single-antenna UEs are multiplexed on the same time-frequency resource through MU-MIMO technology and the same descriptions can be generalized to the multi-antenna UE case), 
Zhu et al., [0039] the UE feeds back the angles and gains information to the BS through the specific uplink channel), and 
determining, at the first device, for each received uplink pilot signal of the plurality of uplink pilot signals a corresponding fourth set of first device receiving parameters for the antenna array depending on the plurality of received orthogonal uplink pilot signals (Zhu et al., [0039] the BS constructs a subspace for each UE with the angles and gains information). The motivation is the same as in claim 1.

Regarding claim 9, Gomadam et al. - Zhu et al. - Pelletier et al. the first device comprises at least one of a base station of the cellular MIMO system or a user equipment of the cellular MIMO system (Gomadam et al., FIG. 1, base stations 102), and wherein the second device comprises at least one of a base station of the cellular MIMO system or a user equipment of the cellular MIMO system (Gomadam et al., FIG. 1, mobile receiver 103).

Regarding claim 10, Gomadam et al. - Zhu et al. - Pelletier et al.  the user equipment comprises at least one device of a group comprising: a mobile telephone, a mobile computer, a tablet computer, a wearable device, or a mobile accessory (Gomadam et al., FIG. 10, computer system 1000; [0022] the system includes terminals/mobiles that receive by use of one or several antennas a signal that is sent over multiple transmit antennas; [0025] an apparatus may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer).

Regarding claim 11, Gomadam et al. discloses a device (Gomadam et al., FIG. 1, base stations 102) for a cellular multiple-input and multiple-output, MIMO, system (Gomadam et al., [0022] wireless communication system for managing sending/receiving information with multiple transmit and receive antennas), the device comprising: 
an antenna array comprising a plurality of antennas (Gomadam et al., [0039] each base station has multiple antennas for communicating with mobile receivers), and a logic coupled to the antenna array (Gomadam et al., FIG. 5) and configured to receive, at the antenna array, a signal resulting from transmission of a same uplink pilot signal from each antenna of a further device of the MIMO system (Gomadam et al., [0031] channel state information at the transmitter [the device] for all the forward-link channels between the N transmit antennas and the antennas of the K users are acquired by measurements made at the transmitter based on pilots sent by the K users in the reverse link; [0033] the transmitter estimating channels directly based on received on K pilot symbols), the same uplink pilot signal being broadcasted from the further device from the antenna of the at least two antennas of the further device (Gomadam et al., [0033] each K pilot symbol being transmitted by one of the set of K receivers [further device]; [0060] the users simultaneously transmit pilot sequences of length at least K slots), 
Gomadam et al., [0031] CSIT is used to generate the precoding method for the downlink transmission; [0060] after obtaining measurements on this pilot transmission, the base station then employs an MMSE or similar channel estimation scheme to obtain an estimate of all base-to-mobile channels from the received pilot sequence).
Gomadam et al. does not expressly disclose receive, from the further device, a plurality of orthogonal uplink pilot signals at the antenna array using the first set of device receiving parameters, and determine for each received uplink pilot signal of the plurality of orthogonal uplink pilot signals a corresponding second set of device receiving parameters for the antenna array depending on the plurality of received orthogonal uplink pilot signals.
Zhu et al., for example, from an analogous field of endeavor (Zhu et al., [0022] for systems based on Orthogonal Frequency Division Multiplexing (OFDM), K single-antenna UEs are multiplexed on the same time-frequency resource through MU-MIMO technology and the same descriptions can be generalized to the multi-antenna UE case; [0026] the BS needs to compute a unique analog precoding matrix WulRF for the UEs to be served in the next period of time first) discloses receive, from the further device, a plurality of orthogonal uplink pilot signals at the antenna array using the first set of device receiving parameters (Zhu et al., [0039] with the received pilot signals, each UE estimates the angles of the channel vector and their corresponding gains in the horizontal and vertical dimensions respectively), and 
Zhu et al., [0039] the BS constructs a subspace for each UE with the angles and gains information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclose receive, from the further device, a plurality of orthogonal uplink pilot signals at the antenna array using the first set of device receiving parameters, and determine for each received uplink pilot signal of the plurality of orthogonal uplink pilot signals a corresponding second set of device receiving parameters for the antenna array depending on the plurality of received orthogonal uplink pilot signals as taught by Zhu et al. with the system of Gomadam et al. in order to create steering vectors for the multi-antenna UE (Zhu et al., [0039]).
Pelletier et al., for example, from an analogous field of endeavor (Pelletier et al., [0048] a wireless transmit/receive unit (WTRU) may employ multiple-input multiple-output (MIMO) technology where the WTRU may include two or more transmit/receive elements (multiple antennas) for transmitting and receiving wireless signals over the air interface) expressly discloses a same uplink pilot signal from each antenna of the at least two antennas of the second device using a single pilot signal resource (Pelletier et al., [0062] a WTRU may transmit two (or more) pilot sequences, (sounding channels or reference signals), via two (or more) antennas, where the pilot sequences may or may not be orthogonal).
et al. with the combined system of Gomadam et al. - Zhu et al. in order to estimate the spatial channel with the pilot sequences to determine the best uplink pre-coding weights to be used at the WTRU (Pelletier et al., [0063]).

Regarding claim 13, Gomadam et al. discloses a device (Gomadam et al., FIG. 1, mobile receiver 103) for a cellular multiple-input and multiple-output, MIMO, system (Gomadam et al., [0022] wireless communication system for managing sending/receiving information with multiple transmit and receive antennas), the device comprising: 
at least two antennas (Gomadam et al., [0022] terminals/mobiles that receive by use of one or several antennas a signal that is sent over multiple transmit antennas), and a logic coupled to the at least two antennas (Gomadam et al., FIG. 6) and configured to broadcast a same uplink pilot signal from each antenna using a single pilot signal resource (Gomadam et al., [0031] channel state information at the transmitter [first device] for all the forward-link channels between the N transmit antennas and the antennas of the K users are acquired by measurements made at the transmitter based on pilots sent by the K users [second device] in the reverse link; [0033] each K pilot symbol being transmitted by one of the set of K receivers [second device]; [0060] the users simultaneously transmit pilot sequences of length at least K slots).
Gomadam et al. does not expressly disclose after broadcasting the same uplink pilot signal, send from each antenna of the at least two antennas a corresponding uplink pilot signal of a plurality of uplink pilot signals, wherein the plurality of uplink pilot signals are orthogonal to each other and a same uplink pilot signal from each antenna of the at least two antennas of the second device using a single pilot signal resource.
Zhu et al., for example, from an analogous field of endeavor (Zhu et al., [0022] for systems based on Orthogonal Frequency Division Multiplexing (OFDM), K single-antenna UEs are multiplexed on the same time-frequency resource through MU-MIMO technology and the same descriptions can be generalized to the multi-antenna UE case; [0026] the BS needs to compute a unique analog precoding matrix WulRF for the UEs to be served in the next period of time first) discloses after broadcasting the same uplink pilot signal, send from each antenna of the at least two antennas a corresponding uplink pilot signal of a plurality of uplink pilot signals (Zhu et al., [0039] with the received pilot signals, each UE estimates the angles of the channel vector and their corresponding gains in the horizontal and vertical dimensions respectively), wherein the plurality of uplink pilot signals are orthogonal to each other (Zhu et al., [0037] a matrix                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                                
                                    h
                                    o
                                    r
                                
                            
                        
                    constructed with the vectors                         
                            
                                
                                    U
                                
                                
                                    k
                                
                                
                                    h
                                    o
                                    r
                                
                            
                        
                     corresponding to the values in dhor. and                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                                
                                    h
                                    o
                                    r
                                
                            
                        
                     is consisted of the orthogonal directions with the dhor largest energy of the channel vectors in the horizontal direction with similar vertical construction).
et al. with the system of Gomadam et al. in order to constructs a subspace for each UE (Zhu et al., [0039]).
Pelletier et al., for example, from an analogous field of endeavor (Pelletier et al., [0048] a wireless transmit/receive unit (WTRU) may employ multiple-input multiple-output (MIMO) technology where the WTRU may include two or more transmit/receive elements (multiple antennas) for transmitting and receiving wireless signals over the air interface) expressly discloses a same uplink pilot signal from each antenna of the at least two antennas of the second device using a single pilot signal resource (Pelletier et al., [0062] a WTRU may transmit two (or more) pilot sequences, (sounding channels or reference signals), via two (or more) antennas, where the pilot sequences may or may not be orthogonal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a same uplink pilot signal from each antenna of the at least two antennas of the second device using a single pilot signal resource as taught by Pelletier et al. with the combined system of Gomadam et al. - Zhu et al. in order to estimate the spatial channel with the pilot sequences to determine the best uplink pre-coding weights to be used at the WTRU (Pelletier et al., [0063]).

 al. discloses a cellular multiple-input and multiple-output, MIMO, system (Gomadam et al., [0022] wireless communication system for managing sending/receiving information with multiple transmit and receive antennas), comprising: 
a first device (Gomadam et al., FIG. 1, base stations 102) comprising: an antenna array comprising a plurality of first antennas (Gomadam et al., [0039] each base station has multiple antennas for communicating with mobile receivers), and a logic coupled to the antenna array (Gomadam et al., FIG. 5); 
a second device (Gomadam et al., FIG. 1, mobile receiver 103) comprising: at least two second antennas (Gomadam et al., [0022] terminals/mobiles that receive by use of one or several antennas a signal that is sent over multiple transmit antennas), and a logic coupled to the at least two second antennas (Gomadam et al., FIG. 6); 
wherein the first device is configured to perform operations comprising: receiving, at the antenna array, a signal resulting from transmission of a same uplink pilot signal from each of the antennas of the second device of the MIMO system (Gomadam et al., [0031] channel state information at the transmitter [first device] for all the forward-link channels between the N transmit antennas and the antennas of the K users are acquired by measurements made at the transmitter based on pilots sent by the K users in the reverse link; [0033] the transmitter [first device] estimating channels directly based on received on K pilot symbols), the same uplink pilot signal being broadcasted from the second device from each antenna of the antennas of the second device (Gomadam et al., [0033] each K pilot symbol being transmitted by one of the set of K receivers [second device]; [0060] the users simultaneously transmit pilot sequences of length at least K slots), 
determining a first set of device receiving parameters for the antenna array depending on the same uplink pilot signal that was received (Gomadam et al., [0031] channel estimates at the transmitter are collectively referred to as channel state information at the transmitter (CSIT), where CSIT is used to generate the precoding method for the downlink transmission; [0060] after obtaining measurements on this pilot transmission, the base station then employs an MMSE or similar channel estimation scheme to obtain an estimate of all base-to-mobile channels from the received pilot sequence), and 
wherein the second device is configured to perform operations comprising: broadcasting the same uplink pilot signal from each antenna of the second antennas (Gomadam et al., [0033] each K pilot symbol being transmitted by one of the set of K receivers [second device]; [0060] the users simultaneously transmit pilot sequences of length at least K slots).
Gomadam et al. does not expressly disclose sending from each antenna of the at least two second antennas a corresponding uplink pilot signal of the plurality of uplink pilot signals, wherein the plurality of uplink pilot signals are orthogonal to each other, receiving, from the second device, a plurality of uplink pilot signals at the antenna array using the first set of device receiving parameters, and determining for each received uplink pilot signal of the plurality of uplink pilot signals a corresponding second set of device receiving parameters for the antenna array depending on the plurality of the 
Zhu et al., for example, from an analogous field of endeavor (Zhu et al., [0022] for systems based on Orthogonal Frequency Division Multiplexing (OFDM), K single-antenna UEs are multiplexed on the same time-frequency resource through MU-MIMO technology and the same descriptions can be generalized to the multi-antenna UE case; [0026] the BS needs to compute a unique analog precoding matrix WulRF for the UEs to be served in the next period of time first) discloses sending from each antenna of the at least two second antennas a corresponding uplink pilot signal of the plurality of uplink pilot signals (Zhu et al., [0039] with the received pilot signals, each UE estimates the angles of the channel vector and their corresponding gains in the horizontal and vertical dimensions respectively), wherein the plurality of uplink pilot signals are orthogonal to each other (Zhu et al., [0037] a matrix                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                                
                                    h
                                    o
                                    r
                                
                            
                        
                    constructed with the vectors                         
                            
                                
                                    U
                                
                                
                                    k
                                
                                
                                    h
                                    o
                                    r
                                
                            
                        
                     corresponding to the values in dhor. and                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    k
                                
                                
                                    h
                                    o
                                    r
                                
                            
                        
                     is consisted of the orthogonal directions with the dhor largest energy of the channel vectors in the horizontal direction with similar vertical construction), 
receiving, from the second device, a plurality of uplink pilot signals at the antenna array using the first set of device receiving parameters (Zhu et al., [0039] the UE feeds back the angles and gains information to the BS through the specific uplink channel), and 
Zhu et al., [0039] the BS constructs a subspace for each UE with the angles and gains information).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending from each antenna of the at least two second antennas a corresponding uplink pilot signal of the plurality of uplink pilot signals, wherein the plurality of uplink pilot signals are orthogonal to each other, receiving, from the second device, a plurality of uplink pilot signals at the antenna array using the first set of device receiving parameters, and determining for each received uplink pilot signal of the plurality of uplink pilot signals a corresponding second set of device receiving parameters for the antenna array depending on the plurality of the uplink pilot signals that were received as taught by Zhu et al. with the system of Gomadam et al. in order to create steering vectors for the multi-antenna UE (Zhu et al., [0039]).
Pelletier et al., for example, from an analogous field of endeavor (Pelletier et al., [0048] a wireless transmit/receive unit (WTRU) may employ multiple-input multiple-output (MIMO) technology where the WTRU may include two or more transmit/receive elements (multiple antennas) for transmitting and receiving wireless signals over the air interface) expressly discloses a same uplink pilot signal from each antenna of the at least two antennas of the second device using a single pilot signal resource (Pelletier et al., [0062] a WTRU may transmit two (or more) pilot sequences, (sounding channels or reference signals), via two (or more) antennas, where the pilot sequences may or may not be orthogonal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a same uplink pilot signal from each antenna of the at least two antennas of the second device using a single pilot signal resource as taught by Pelletier et al. with the combined system of Gomadam et al. - Zhu et al. in order to estimate the spatial channel with the pilot sequences to determine the best uplink pre-coding weights to be used at the WTRU (Pelletier et al., [0063]).

Regarding claim 16, Gomadam et al. - Zhu et al. - Pelletier et al. discloses the plurality of uplink pilot signals is sent from each antenna of the at least two antennas of the second device and/or received at the antenna array of the first device in an uplink payload section of a transmission frame (Gomadam et al., [0044] the channel state information at the transmitter (CSIT) information is supplied as channel state information from the two-way training unit, which receives the data corresponding to the K received pilot symbols and calculates the CSIT information). 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/15/2021 prompted the new THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/L.P./Examiner, Art Unit 2416     


/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416